 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CLAUDIA MILDRED JOHNSON,                          No. 2:18-CV-1890-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding pro se, brings this action for judicial review of a final

19   decision of the Commissioner of Social Security under 42 U.S.C. § 405(g). On August 7, 2018,

20   the court granted plaintiff’s motion for leave to proceed in forma pauperis. That order required

21   plaintiff to submit to the United States Marshal, within 15 days of the date of service of the order,

22   a completed summons and copies of the complaint, and file a statement with the court that said

23   documents have been submitted. Plaintiff was warned that failure to comply may result in

24   dismissal of this action for lack of prosecution and failure to comply with court rules and orders.

25   See Local Rule 110. As of September 18, 2018, plaintiff had not complied and the court directed

26   plaintiff to show cause in writing why this action should not be dismissed for lack of prosecution.

27   Plaintiff responded to the court’s order to show cause on October 1, 2018, seeking additional time

28   to submit service documents.
                                                        1
 1                   Good cause appearing therefor, the September 18, 2018, order to show cause is

 2   discharged and plaintiff is granted additional time to submit the required documents. Within 30

 3   days of the date of this order, plaintiff shall file with this court a notice that she has submitted to

 4   the United States Marshal the documents described in the court’s August 7, 2018, order. Plaintiff

 5   is again cautioned that failure to comply could result in dismissal of the entire action.

 6                   IT IS SO ORDERED.

 7

 8

 9   Dated: November 29, 2018
                                                              ____________________________________
10                                                            DENNIS M. COTA
11                                                            UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
